Citation Nr: 1402529	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for left shoulder disability.  

3.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome

5.  Entitlement to an initial compensable rating for status post right ankle open reduction and internal fixation with residual scar.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 2001 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the decision below, all evidence of record, including that found on Virtual VA, is being considered.  

The issue of entitlement to service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has right shoulder acromioclavicular joint arthritis which had its onset in service or within 1 year of separation.  

2.  The Veteran's service-connected right and left knee disabilities do not result in limitation of leg flexion to 45 degrees or less, limitation of leg extension to 10 degrees or more; periarticular pathology with painful motion; or slight or more lateral instability or recurrent subluxation. 

3.  The Veteran's right ankle disability does not cause moderate or more limitation of motion of his ankle, nor is there periarticular pathology with painful motion or a painful postoperative ankle scar.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder acromioclavicular joint arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5621 (2013).

3.  The criteria for a compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5621 (2013).

4.  The criteria for a compensable rating for status post open reduction and internal fixation of the right ankle with residual scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the claim of service connection for a right shoulder disability is being granted, further discussion of the duties to notify and assist is not required.  This appeal regarding the knees and right ankle arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in 2009, 2010, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examinations were adequate as they contain all information necessary to rate the knee and ankle disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection for right shoulder disability

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records show shoulder treatment in February 2008 and July 2008.  The Veteran reported problems with his shoulders and right shoulder pain without a history of subluxation on service discharge examination in July 2009.  No diagnoses were made in service.  

On VA examination in April 2009, the Veteran reported that a shoulder condition had existed since 2007.  He stated that pain in his right shoulder occurred once a week, with cramping.  On examination, his shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion included flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees. The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner stated that for the claimed shoulder condition, there was no diagnosis because there is no pathology to render a diagnosis.  

On VA evaluation for complaints of shoulder pain in July 2009, X-rays of each shoulder were obtained, revealing mild degenerative changes of the "acromioclavicular joint with slight widening of the right acromioclavicular joint space."  

Based on the last evidence reported, the Board concludes that the Veteran has arthritis of his right acromioclavicular joint which either had its onset in service or was manifest within 1 year of service separation.  Accordingly, service connection is warranted for it on either a direct or presumptive service connection basis.  Reasonable doubt is resolved in the Veteran's favor.  

Higher ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  A separate rating may also be assigned for knee disability under Diagnostic Codes 5257 where there recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion of the ankle.  

The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability and sets forth symptomatology which will assist in the identification of such.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where an initially assigned disability evaluation or an increased rating has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes that the disabilities have not significantly changed during the rating period and so staged ratings are not warranted.  

On VA examination in April 2009, the Veteran stated that his right ankle condition, 3 years post fracture with open reduction and internal fixation, does not cause pain.  He complained of stiffness, swelling and giving way.  He reported pain in both retropatellar areas constantly.  He reported weakness and swelling and denied stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation for his ankle and knees, and none were found clinically.  On examination, he walked with a normal gait and had no difficulty with weightbearing, balance, or ambulation.  The examiner noted there was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement in either knee or the right ankle.  His knees exhibited crepitus but no locking pain.  His knee ligaments were stable bilaterally.  Knee flexion was to 140 degrees bilaterally and knee extension was to 0 degrees bilaterally.  Meniscus tests were normal bilaterally.  His right ankle had no deformity and it dorsiflexed to 20 degrees, plantar flexed to 45 degrees.  The function of his knees and right ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor function of the lower extremities was within normal limits.  X-rays of the knees and right ankle were within normal limits.  

On VA evaluation in July 2009, the Veteran complained of chronic knee pain and indicated that his ankle feels unstable.  On examination, his knees had no effusion and a full range of motion with no instability, but tender medial joint lines.  His right ankle was tender to palpation in the distal fibula just above the lateral malleolus.  Strength was equal bilaterally with no instability.  His right ankle was tender to palpation in the distal fibula just above the lateral malleolus.  Strength was equal bilaterally.  X-rays of the right ankle showed evidence of posttraumatic or postsurgical changes.  

Probable bilateral suprapatellar joint effusions were shown on VA X-rays in July 2009.  

In his July 2010 Substantive Appeal, the Veteran stated that he felt VA's decision was incorrect because he had "[j]oint function in both knees resulting in lack of endurance and incoordination after repetitive use."  Mostly his right knee had extreme pain and limited his motion.  He further indicated his right ankle was now causing problems with pain on movement, swelling, feeling of instability of station, and disturbance of locomotion.  

On VA examination of the knees in October 2010, the Veteran reported bilateral patellofemoral syndrome with weakness, swelling, giving way, lack of endurance, tenderness, and pain.  He denied stiffness, heat, redness, locking, fatigability, subluxation, and dislocation.  He reported increased knee clicking with activity.  On examination, he walked with a normal gait and his feet did not show any signs of abnormal weightbearing.  His knees had no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, subluxation, or guarding of movement.  Each knee had crepitus.  Range of motion of each knee was from 0 to 140 degrees with no additional limitation on repetitive motion.  Joint function was not additionally limited by pain, fatigue, lack of endurance, or incoordination after repetitive use.  Knee ligaments were stable in each knee.  X-rays were normal.  

On VA examination in November 2012, the Veteran had bilateral knee flexion to 140 degrees and extension to 0 degrees, with no objective evidence of painful motion and with no change in range of motion after repetitive testing.  He had no tenderness or pain to palpation for joint line or soft tissues of either knee, and his strength was 5/5 for knee flexion and extension bilaterally.  His knees were stable in all planes tested and there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had never had any meniscal conditions.  His knee conditions did not affect his ability to work.  

On VA examination of the Veteran's right ankle in November 2012, the Veteran reported right ankle pain with flare-ups.  Right ankle dorsiflexion and plantar flexion were to 20 and 45 degrees, respectively, including on repetitive use testing, with no evidence of painful motion.  The examiner indicated that the Veteran did not have functional loss and/or functional impairment of his right ankle.  Ankle strength was 5/5 for plantar flexion and dorsiflexion and there was no right ankle joint instability on anterior drawer or talar tilt testing.    

Based on the evidence, the Board concludes that a compensable rating is not warranted for right or left knee patellofemoral pain syndrome for any part of the rating period.  No limitation of motion or painful motion is shown for either knee.  Instead, the Veteran's flexion has been to 140 degrees and his extension has been to 0 degrees, including on repetitive motion, instead of limited to 45 degrees or 10 degrees as required for a compensable rating under Diagnostic Code 5260 or 5261.  Additionally, a 10 percent rating under Diagnostic Code 5257 would require slight recurrent subluxation or lateral instability.  These are not shown.  Instead, all reports show that there is no instability.  While the Veteran has complained of pain, and joint line tenderness was found on VA examination in July 2009, the examination reports showing that his motion is not painful are more probative than these.  Concerning his assertions in July 2010 of joint function in both knees resulting in lack of endurance and incoordination after repetitive use, these are contradicted by the more probative examination findings to the contrary, as they were repeatedly found by trained health care providers.  

Concerning the right ankle, the Board concludes that a compensable rating is not warranted for it for any part of the rating period.  The medical evidence shows that the Veteran does not have or nearly approximate moderate limitation of motion of his right ankle.  Instead, on examination, its motion has been normal, or to 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  This has been true even after repetitive motion.  Additionally, the evidence does not demonstrate painful motion with periarticular pathology or arthritis.  Motion has been without pain on each examination where it was considered.  While the Veteran complains of pain, and tenderness was found on July 2009 VA examination, the preponderance of the evidence indicates that he does not have painful motion or that he would otherwise merit a 10 percent rating in light of 38 C.F.R. §§ 4.40, 4.45, 4.59.  His muscle strength has been normal.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Concerning his July 2010 assertions that his right ankle was now causing problems with pain on movement, swelling, feelings of instability of station, and disturbance of locomotion, all of these are contradicted by the probative examination findings conducted on multiple occasions by trained health care providers.  

The Board has considered whether to assign a compensable rating for the Veteran's postoperative right ankle scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Such code warrants a 10 percent rating for scars which are painful on examination.  However, the preponderance of the evidence indicates that the Veteran's right ankle scar has not been painful at any time during the rating period.  He has not contended that it has been painful, and it was reported to be nontender on examinations in April 2009 and November 2012.  Accordingly, the Board concludes that a 10 percent rating is not warranted under Diagnostic Code 7804.  

Other considerations

The discussion above reflects that the symptoms of the Veteran's bilateral knee and ankle disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee and ankle disabilities are primarily manifested by complaints of pain and limited motion.  Many of the applicable diagnostic codes used to rate the Veteran's knee and ankle disabilities provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Additionally, the examiner in November 2012 indicated that his knee conditions did not affect his ability to work and that the Veteran did not have any functional loss and/or functional impairment of his right ankle.  For these reasons, referral for extraschedular consideration is not warranted.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability and the Veteran has not asserted such.  The examiner in November 2012 indicated that his knee conditions did not affect his ability to work and that he did not have any functional loss and/or functional impairment of his right ankle.  Hence further consideration of TDIU is not warranted. 


ORDER

Service connection for right acromioclavicular joint arthritis is granted.  

A compensable rating for right knee patellofemoral syndrome is denied.   

A compensable rating for left knee patellofemoral syndrome is denied.   

A compensable rating for status post open reduction and internal fixation of the right ankle with residual scar is denied.   


REMAND

It is unclear based on the July 2009 radiographic report which is of record whether the Veteran had mild degenerative changes of his left shoulder at that time.  The report concerns both shoulders, and speaks of mild degenerative changes of the acromioclavicular "joint," without specifying which one.  Accordingly, it is possible that they were present in his left acromioclavicular joint in addition to the degenerative changes shown in his right acromioclavicular joint.  Accordingly, remand for additional development will be performed.  

Accordingly, the case is REMANDED for the following action:

1.  Have a radiologist review the July 2009 X-ray studies of the Veteran's left shoulder and render an opinion as to whether they show arthritis (mild degenerative changes will suffice) of the left acromioclavicular joint.  If those X-rays are not available, schedule the Veteran for a new VA examination.  X-rays must be taken, with a report being furnished indicating whether or not the Veteran has arthritis (mild degenerative changes will suffice) of the left acromioclavicular joint.  If a new examination is performed, the examiner should render an opinion with reasons as to when any current left shoulder arthritis was manifest and whether it is at least as likely as not that any currently demonstrated left shoulder disability is related to service.  The claims file and all pertinent record should be made available to the examiner for review in connection with the examination.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


